DETAILED ACTION
In application filed on 03/11/2021, Claims 1-7 are pending. Claims 1-7 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-7 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Ririe et al. (US20180326424A1) teaches liquid handling device configured to process liquid using magnetic beads (Fig. 1, ref. 56, referred to as silica-based magnetic beads), the liquid handling device comprising:
a common channel (Fig.1, ref. 14 referred to as channel; Also See Annotated Fig. 1);
a plurality of wells (Fig. 1, ref. 22, referred to as three-lobed blister; Para 009, referred to as plurality of blisters; See Claims and 14) connected to the common channel (Fig.1, ref. 14 referred to as channel);
a magnetic beads chamber (Fig. 1, ref. 44, referred to as blister) connected (See Fig. 1 for arrangement) to the common channel (Fig.1, ref. 14 referred to as channel) and configured to process liquid using magnetic beads (Para 0047, …Blister 44 may be provided with magnetic beads 56 and a suitable binding buffer); and
a plurality of valves (Fig. 1, refs. 16, 36; See Annotated Fig. 1 for additional pinch valve) disposed between the plurality of wells (Fig. 1, ref. 22, referred to as three-lobed blister; Para 0009, referred to as plurality of blisters; See Claims 1 and 14 for plurality of blisters) and the magnetic beads chamber (Fig. 1, ref. 44, referred to as blister, ref. 44), and the common channel (Fig.1, ref. 14 referred to as channel).

    PNG
    media_image1.png
    617
    941
    media_image1.png
    Greyscale



However, Ririe et al. (US20180326424A1) neither teaches nor fairly suggests a liquid handling device configured to process liquid using magnetic beads, the liquid handling device comprising:
a plurality of valves, which are rotary membrane valves disposed on a circumference of a first circle, and
wherein the magnetic beads chamber is disposed on a circumference of a second circle concentric with the first circle. 

Therefore Claims 1-7 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1.   
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US20080056949A1): teaches a centrifugal force based microfluidic device which controls fluid flow by centrifugal force in a microfluidic structure prepared on a body of revolution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797